Title: From John Adams to Edward Rutledge, 4 July 1782
From: Adams, John
To: Rutledge, Edward



The Hague July 4. 1782
Dear sir

I do my self the Honour to inclose these Papers relative to the Chester, to you, and to beg the Favour of your Attention and Advice, to the Gentleman who bears them.
The owners are very confident that Injustice has been done them. There was no Claim; and they say that the Privateers, contrary to their Bonds, Sent away the Master, and other Persons who could have claimed for them. That no British Subject, had directly or indirectly any Interest in Vessell or Cargo. The owners are very respectable People and I should be very happy to have them convinced, that no Injustice has been done them, if that is the Case, or to obtain Justice for them if they have been wronged. If the Privateers went contrary to their Bonds, those Bonds may be put in suit, for the Benefit of the Injured, or I suppose an Action for Damages would lie against the Commanders.
I congratulate you most Sincerely, on your Restoration to Liberty, and live in hopes of sometime meeting you, again in Congress.

With great Esteem &c

